Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT (this “Amendment”) to the Employment Agreement, dated as of
August 7, 2013 (the “Employment Agreement”), between Athlon Holdings LP (the
“Company”), and                        (“Employee”), is dated as of
September 27, 2014, and is effective as of the Closing (as defined in the Merger
Agreement).

 

WHEREAS, in connection with that certain Merger Agreement by and among Athlon
Energy Inc. (the “Seller”), a Delaware corporation, Encana Corporation, a
Canadian corporation (“Parent”), and Alenco Acquisition Company Inc., a Delaware
corporation and indirect, wholly-owned subsidiary of Parent (the “Buyer”), dated
on or about September 27, 2014 (the “Merger Agreement”) the Company and the
Employee wish to amend the Employment Agreement as provided herein as a material
inducement for Parent and the Buyer to enter into the Merger Agreement.

 

WHEREAS, as a result of the Merger Agreement, Employee shall be conveying
goodwill in the Company and receiving significant consideration and this
Amendment, which is ancillary to the Merger Agreement, furthers Parent’s,
Buyer’s and their respective affiliates’ interest in protecting such goodwill.

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein and other good and valuable consideration, the receipt and adequacy
of which hereby are acknowledged, the parties hereby agree as follows:

 

1.                                      Amendment to Section 5(a) of the
Employment Agreement. Effective as of immediately prior to the consummation of
the Offer (as defined in the Merger Agreement) (the “Effective Time”)
Section 5(a) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

 

5(a).                       “Employee shall not, at any time during the
Restriction Period, directly or indirectly engage in, have any equity interest
in, interview for a potential employment or consulting relationship with or
manage or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any portion of the Business (as defined below) of the Company in
the United States; provided, however, in the event the Company terminates
Employee’s employment without Cause, the Employee resigns for Good Reason or the
Employee resigns for any other reason, in each case, following a Change in
Control, the post-termination restrictions set forth in this Section 5(a) shall
be limited to the following: (a) Employee shall not, at any time during the
Restriction Period following the Date of Termination, directly or indirectly
engage in, have any equity interest in, interview for a potential employment or
consulting relationship with or manage or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which competes in any material respect with any

 

--------------------------------------------------------------------------------


 

material portion of the Business (as defined below) of the Company within the
fifty (50) mile area set forth in Exhibit A attached hereto. Nothing herein
shall prohibit Employee from being a passive owner of not more than 2% of the
outstanding equity interest in any entity that is publicly traded, so long as
Employee has no active participation in the business of such entity.”

 

2.                                      Amendment to Section 5(d) of the
Employment Agreement.  Effective as of the Effective Time, the definition of
“Restriction Period” in Section 5(d) of the Employment Agreement shall be
amended by deleting the following phrase:

 

“except that if Employee’s termination of employment occurs within one year
following a Change in Control, Restriction Period shall mean the period
beginning on the Effective Date and ending on the date six (6) months following
the Date of Termination”

 

3.                                      Company Commitments; Continuing Effect
of Employment Agreement; Merger Consideration.  Employee acknowledges that the
Company has provided and the Company agrees, as long as Employee continues as an
employee of the Company, to continue to provide Employee with access to its
confidential, proprietary, and/or trade secret information of third parties such
as customer, suppliers, and business affiliates; knowledge regarding the
Company’s methodologies and business strategies; and support in the development
of goodwill such as introductions and customer relationship information. 
Employee further acknowledges that Employee will receive significant
consideration in connection with the Offer and the Merger and that Employee is
entering into this Amendment as a material inducement for Parent and the Buyer
to enter into the Merger Agreement. Employee expressly acknowledges and agrees
that the restrictive covenants that Employee has entered into in the Employment
Agreement, as amended hereby, are reasonable and enforceable in all respects,
ancillary to an otherwise enforceable agreement and no greater than necessary to
protect the Company’s legitimate goodwill, confidential information and
legitimate business interests.  Except as expressly modified hereby, the
provisions of the Employment Agreement are and shall remain in full force and
effect.

 

4.                                      Governing Law.  This Amendment shall be
deemed to be made in the state of Texas, and the validity, interpretation,
construction, and performance of this Amendment in all respects shall be
governed by the laws of Texas without regard to its principles of conflicts of
law.

 

5.                                      Effectiveness.  This Amendment shall be
effective on the date first written above upon execution and delivery by the
parties. This Amendment shall automatically terminate without any action on the
part of any person and be void ab initio if the Merger Agreement is terminated
in accordance with its terms, and neither the Company, Buyer nor any other
person shall have any liability to Employee under this Amendment if the Closing
does not occur.

 

2

--------------------------------------------------------------------------------


 

6.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank - Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.

 

 

ATHLON HOLDINGS LP

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Employee]

 

--------------------------------------------------------------------------------